Case 1:20-cv-02389-DDD-NRN Document 67-1 Filed 01/19/21 USDC Colorado Page 1 of 3




                                           D 2020 115
                                        EXECUTIVE ORDER

                                    Designating State’s Prosecutor

           Pursuant to the authority vested in the Governor of the State of Colorado and, in
   particular, C.R.S. § 24-31-101(1)(a), and subsequent authority effective with the enactment of
   C.R.S. § 24-31-101(1)(b) (2020) as amended by Senate Bill 20-063, I, Jared Polis, Governor of
   the State of Colorado, hereby issue this Executive Order designating Phil Weiser, Attorney
   General for the State of Colorado, as the State’s prosecutor to investigate and, if the facts support
   prosecution, criminally prosecute any individuals whose actions caused the death of Elijah
   McClain in the City of Aurora, Adams County, Colorado in August 2019.

   I.     Background and Purpose

           On August 24, 2019, three Aurora police officers responded to a 911 report of a
   “suspicious” person and confronted Elijah McClain, a twenty-three year old Black man. In the
   encounter with the officers, Mr. McClain was ultimately placed in a carotid control hold for a
   period of time. A carotid control hold is designed to subdue an individual by applying pressure
   to the side of the neck to obstruct the carotid arteries and prevent blood flow to the
   brain. Members of Aurora Fire Rescue later arrived on the scene, and a fire medic injected Mr.
   McClain with ketamine. Mr. McClain was placed into an ambulance where he stopped breathing
   and lost his pulse. On the way to the hospital, Mr. McClain suffered cardiac arrest. On August
   30, 2019, he was removed from life support.

          In November 2019, the District Attorney in the 17th Judicial District declined to pursue
   charges against the three officers involved in the incident. Earlier this year, an excessive force
   review board with the Aurora Police Department found that the actions taken by the officers
   were within policy and consistent with their training. The City of Aurora initiated a separate
   review of the incident, but recently removed the investigator in the case due to charges of bias
   because of the investigator’s prior employment as a police officer. The Mayor of Aurora
   subsequently issued a statement saying the City Council and Mayor are working together to
   launch a new independent review of the events surrounding Mr. McClain’s death. The City of
   Aurora’s investigation may form an important part of the record to inform prosecutorial
   decisions.

            This is a tragic and complex case that warrants close attention. Public confidence in the
   outcome of an investigation is extremely important. This is especially true when any Coloradan
   dies during an interaction with law enforcement, and when we must determine whether the facts
   justify criminal charges against members of law enforcement. I am keenly aware that an elected
   district attorney issued a letter explaining his decision not to bring charges in this matter. That
Case 1:20-cv-02389-DDD-NRN Document 67-1 Filed 01/19/21 USDC Colorado Page 2 of 3


                                                                          Executive Order D 2020 115
                                                                                       June 25, 2020
                                                                                          Page 2 of 3

   letter lays out a detailed review of the facts of this case and an in-depth discussion of the legal
   standard. It does not, however, account for some significant facts that have been widely
   reported, particularly relating to body camera footage and recordings of the incident. The State
   of Colorado just enacted a law requiring use of body cameras by all law enforcement, in part to
   prevent situations like this where the complete circumstances of a deadly encounter cannot be
   fully understood, either because the officers involved did not have body cameras or the body
   cameras at the scene were obstructed. The family affected by this tragedy and the public must
   have confidence that every aspect of this case has been properly examined.

          The Governor therefore finds that this case is a matter of statewide importance and it is
   necessary for the Attorney General to act as the State’s prosecutor, investigate, and—if the
   evidence permits—prosecute potential criminal activity by individuals that caused the death of
   Elijah McClain.

             I respect the solemn duty of the State’s district attorneys to investigate and, at their
   judgment and discretion, bring charges for the commission of crimes. The State rarely steps in
   to investigate, and potentially prosecute, an incident over the individual decisions of district
   attorneys. This, however, is the truly exceptional case where widely reported facts are not
   addressed in any current investigation. These omissions merit a supplemental evaluation of the
   case by an independent prosecutor and thus warrant this Executive Order.

   II.    Directives

          A.      I appoint Phil Weiser, Attorney General for the State of Colorado, or his duly
                  authorized successor, to be the State’s prosecutor and direct him to take all
                  necessary actions to investigate and, if deemed necessary, prosecute, on behalf of
                  the State of Colorado, any potential criminal activity by law enforcement officers
                  or any other individuals that caused the death of Elijah McClain in Aurora,
                  Colorado in August 2019. The Attorney General may utilize a State grand jury
                  pursuant to C.R.S. § 13-73-101(2) if and as he deems appropriate, and may
                  appoint special assistant attorneys general, and utilize other resources to assist in
                  the fulfillment of this Executive Order. To the greatest extent possible, the
                  Attorney General may work with the City of Aurora on any independent
                  investigation it undertakes into the death of Elijah McClain to ensure
                  accountability and learn critical lessons so that we can prevent these tragedies in
                  the future.

           B.     I direct the Colorado Bureau of Investigation to fully cooperate with and assist the
                  Attorney General and his designees to effectuate this Executive Order, including
                  providing any investigation support required by and requested from the Attorney
                  General or his designees.

           C.     I direct all other State departments and agencies to fully cooperate with the
                  Attorney General and his designees to effectuate this Executive Order, including
                  the provision of any evidence, documents, records, or other information deemed
                  relevant to the investigation by the Attorney General or his designees.
Case 1:20-cv-02389-DDD-NRN Document 67-1 Filed 01/19/21 USDC Colorado Page 3 of 3


                                                                      Executive Order D 2020 115
                                                                                   June 25, 2020
                                                                                      Page 3 of 3

          D.     Due to significant funding and staff reductions to the Department of Law
                 Criminal Justice line item for the 2020-2021 fiscal year caused by ongoing State
                 budget shortfalls, I urge the General Assembly and Joint Budget Committee to
                 consider and approve a supplemental appropriations request pursuant to C.R.S. §
                 2-3-208 to support the fulfillment of this Executive Order, if such request is
                 submitted by the Attorney General to the Joint Budget Committee.

   III.   Duration

          This appointment and this Executive Order shall expire upon completion of the Attorney
   General’s investigation and any prosecution related to the matters herein, unless modified or
   terminated by further Executive Order of the Governor.




                                                                GIVEN under my hand and
                                                                the Executive Seal of the State
                                                                of Colorado, this twenty-fifth
                                                                day of June, 2020.




                                                                  Jared Polis
                                                                  Governor
